IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FIFTH DISTRICT

                                                       NOT FINAL UNTIL TIME EXPIRES TO
                                                       FILE MOTION FOR REHEARING AND
                                                       DISPOSITION THEREOF IF FILED

PAULINE MARTINA KEOGH,

                Appellant,

 v.                                                         Case No. 5D18-1080

ROBERT STEPHEN KEOGH,

           Appellee.
________________________________/

Opinion filed August 31, 2018

Non-Final Appeal from the Circuit
Court for Brevard County,
George Paulk, Judge.

Mark M. O'Mara and Carina M. Leeson, of
O'Mara Law Group, Orlando, for Appellant.

Clay D. Morgan, of Morgan & Barbary, P.A.,
Melbourne, for Appellee.

PER CURIAM.

       Pauline Keogh (“Wife”) appeals the non-final order dismissing her claim for child

support. We have jurisdiction, 1 and we reverse because the trial court erred in concluding

that it did not have jurisdiction to award child support.

       The parties were married in Florida in November 2006 and have one minor child

born to their marriage. The parties separated, and the minor child now lives with Wife in

Ireland. In June 2017, Robert Keogh (“Husband”) filed his petition for dissolution of



       1   See Fla. R. App. P. 9.130(a)(3)(C)(iii)a.
marriage. Pertinent to this appeal, Husband alleged that under Florida’s Uniform Child

Custody Jurisdiction and Enforcement Act (“UCCJEA”), 2 the trial court did not have

jurisdiction over the parties’ minor child. Wife answered the petition and later filed an

amended counterpetition for dissolution of marriage in which she requested, among other

things, temporary and permanent child support for their minor child and for Husband to

maintain a policy of medical insurance to provide for the health care needs of the child

and contribute to the child’s uncovered health related costs. Wife did not plead for the

court to make a child custody determination.

       Husband moved to dismiss Wife’s claim for child support, asserting that because

Wife and the minor child have lived continuously in Ireland for over two years, Florida is

not the child’s “home state” under the UCCJEA and, thus, the court had no jurisdiction to

grant any relief related to the minor child.        The trial court agreed, finding that the

undisputed facts showed that Florida was not the child’s home state prior to the

commencement of this action and because the court does not have jurisdiction over child

custody issues, it also lacked jurisdiction to award child support, “either under the

UCCJEA or Florida Statute section 61.13.”

       Whether the court has jurisdiction in this case is a question of law that is reviewed

de novo. Nissen v. Cortez Moreno, 10 So. 3d 1110, 1111 (Fla. 3d DCA 2009) (citing

Sanchez v. Fernandez, 915 So. 2d 192, 192 (Fla. 4th DCA 2005)). We hold that the plain

language of section 61.13(1)(a), Florida Statutes (2017), provides the trial court with

jurisdiction in this case to award child support.




       2   Codified at sections 61.501-61.542, Florida Statutes (2017).


                                              2
       We first address the trial court’s reasoning that it lacked jurisdiction to award child

support under the UCCJEA. The UCCJEA is a jurisdictional act that controls custody

disputes. In re D.N.H.W., 955 So. 2d 1236, 1238 (Fla. 2d DCA 2007) (quoting Arjona v.

Torres, 941 So. 2d 451, 454 (Fla. 3d DCA 2006)). Here, there is no request for a child

custody determination in the pleadings as Florida, admittedly, is not the home state of the

child. The term “child custody determination” under the UCCJEA specifically excludes an

order relating to child support or other monetary obligation of an individual. See §

61.503(3), Fla. Stat. (2017). This Act applies only to the issue of custody. Patterson v.

Tomlinson, 875 So. 2d 646, 647 (Fla. 4th DCA 2004).

       Next, we hold that the court erred in finding that it had no jurisdiction under section

61.13, Florida Statutes (2017), to order child support. Section 61.13(1)(a) provides, in

pertinent part, that “[i]n a proceeding under this chapter, the court may at any time order

either or both parents who owe a duty of support to a child to pay support to the other

parent.” The parties’ dissolution of marriage litigation pending below is a proceeding

under chapter 61, and Husband owes a duty to support his minor child. As there is no

dispute here that the court has personal jurisdiction over the parties, this statute gives the

court jurisdiction to order Husband, as the child’s parent, to pay child support. The fact

that a custody proceeding may, at some point, be instituted in Ireland does not preclude

a Florida court from presently exercising its authorized jurisdiction to award child support.

       Accordingly, we reverse the trial court’s order dismissing Wife’s child support claim

for lack of jurisdiction and remand for further proceedings.

       REVERSED and REMANDED.

COHEN, C.J., BERGER and LAMBERT, JJ., concur.




                                              3